        Case 3:21-cv-00434-SHR Document 33 Filed 08/05/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,     :               Civil No. 3:21-cv-0434
                             :
                Plaintiff,   :
                             :
           v.                :
                             :
WARDEN GARRY HAIDLE, et al., :
                             :
                Defendants. :                Judge Sylvia H. Rambo

                                   ORDER
      AND NOW, this 5th day of August, 2021, upon consideration of the report and

recommendation of the magistrate judge (Doc. 32), and noting that no objections

have been filed, IT IS HEREBY ORDERED that this action is DISMISSED

WITHOUT PREJUDICE for failure to pay the requisite filing and administrative

fees. The Clerk of Court is DIRECTED to administratively close this case.

                                            s/Sylvia H. Rambo
                                            United States District Judge
